COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-07-360-CV
 
 
DOROTHY
A. MOREHEAD,                                                      
APPELLANTS
VAUGHN
R. MOREHEAD, 
AND
JAMES P. MOREHEAD, 
III,
INDIVIDUALLY AND AS
HEIRS
AT LAW OF GLORIA
MOREHEAD, DECEASED                                                                       
 
                                                   V.
 
HISHAM BISMAR, M.D.                                                           APPELLEE
 
                                              ------------
 
           FROM
THE 348TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellants Dorothy A.
Morehead, Vaughn R. Morehead, and James P. Morehead, III, individually and as
heirs at law of Gloria Morehead, deceased, filed this accelerated appeal of the
trial court=s order
granting Appellee Hisham Bismar=s motion to dismiss their medical malpractice suit.  We dismiss the appeal for want of
jurisdiction.
On January 14, 2008, we
notified appellants by letter of our concern that we lacked jurisdiction over the
appeal because the order being appealed does not appear to be an appealable
interlocutory order, and we indicated that their appeal could be dismissed
unless they filed a response showing grounds for continuing the appeal by
January 24, 2008.[2]  We have not received a response.
 The order granting appellee=s motion to dismiss expressly provides that it is made pursuant to
section 74.351(b) of the civil practice and remedies code.[3]  While an interlocutory order granting a
motion to dismiss under section 74.351(l) is appealable,[4]
an interlocutory order granting a motion to dismiss under section 74.351(b) is
not.[5]




 Accordingly, we dismiss this
appeal for want of jurisdiction.[6]
 
PER CURIAM
 
PANEL D: 
CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED:  February 21, 2008




[1]See Tex. R. App. P. 47.4.


[2]See Tex. R. App. P. 42.3(a).


[3]Tex. Civ. Prac. & Rem. Code Ann. '
74.351(b) (Vernon Supp. 2007).


[4]Id. '
51.014(a)(10) (Vernon Supp. 2007).


[5]See
id. '
51.014; Jain v. Stafford, 214 S.W.3d 94, 97 (Tex. App.CFort
Worth 2006, pet. dism=d).


[6]See Tex. R. App. P. 42.3(a), 43.2(f).